Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.







Again, with respect to applicant’s arguments filed 8/26/2020:

A) The examiner notes that the applied prior art of Becker [US Patent Document #2012/0033069] operated:

1) To scan a surrounding 3D environment using a 3D scanning device [e.g., @ Figure 9] to produce a spherical 3D point cloud wherein each point of the point cloud was defined by four measured values:

a) An azimuth angle;

b) A zenith angle;

c) A distance value; and 

d) A greyscale value.

[Note: paragraph 0003]


2) To map/assign ones of these so scanned data points to the Cartesian row and column positions of a 2D image [e.g., @ Figure 4] wherein:



b) The respective distance and greyscale values, associated with the respective assigned column and row positions, were selectively used as (or to generate) displayable pixel values for the respective column and row positions of the 2D image.

[Note: Figure 10; lines 8-24 of column 3; lines 15-19 of paragraph 0054; lines 12-18 of paragraph 0067; and lines 5-11 of paragraph 0084]   

As such, the mapping/assignment of the data cloud data elements to the row and column positions of the displayable image data is performed based exclusively on the azimuth and zenith angles  

As such, in the applied prior art of Becker, the spherical scanning coordinates of the point cloud data (i.e., the respective azimuth and elevation/altitude angles) are transformed into (assigned to) respective X and Y coordinates within the image plane into which the corresponding pixel values (associated distance or greyscale values) were to be displayed/projected.  As such, in the applied prior art Becker, the measured distance and greyscale values themselves were not “taken into consideration” by the coordinate transformation/assignment process.




With respect to applicant’s amendment and argument’s filed 1/13/2021:

A)  The primary reference that has been applied against the claims, US Patent Document #2012/0033069 to Becker, is relevant for the following reasons:

1) It describes a 3D spherical scanning device as recited in the claims [note paragraph 3 of this Office action];

2) It describes mapping the point cloud generated by such a spherical scanning device into a displayable format/coordinate system [note paragraph 3 of this Office action];

3) It described the mapping as bring performed by a mathematical rule (mapping function) [note paragraph 3 of this Office action];

4) The purpose of the system is to get a real time preview of the scene that is captured by the scanner to make sure the scene has been sufficiently captured;  and  

5) It teaches that when the 3D spherical generated by the 3D scanner is mapped to a 360 degree coordinate system (e.g., representing 3D geometry such as a sphere or cube) the data is mapped without geometrical distortions – i.e., the data is mapped in a “geometrically faithful” manner (as now claimed). – in contrast with the geometrically distorted mapping of Figure 4.

This is not to say that the pixel spacing/density of the scanned image necessarily maps uniformly to the output/display image coordinate – however, for the spherical geometry it would.


































The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 



For the record:

1)  In addition to the “means for …” terminology, the following non-exhaustive list of non-structural terms (e.g., “generic placeholders”) that may likewise invoke Section 112-6:  

a) “mechanism for …”; 

b) “module for …”;

c) “device for …”;

d) “unit for …”;

e) “component for …”;

f) “element for …”;

g) “member for …”;

h) “apparatus for …”



j) “system for …”;

k) etc,…

It is noted, however, for at least certain fact patterns, that “circuit for” has been determined to be a “structural term” that does not invoke section 112-6.  [e.g., SEE: Federal Register/Vol.76, No. 26/Wednesday, February 9, 2011 @ first full paragraph of center column on page 7167]



2)  It is further noted that alternative expressions substituted for “for” of a “[means] for” recitation (e.g., “adapted to”, “configured to”, etc.,) are insufficient denote structure and, as such, are insufficient to avoid triggering the presumed interpretation/construction under Section 112-6 presumption.
[e.g., Ex parte Rodriguez, 92 USPQ2d 1395].


3)  For a computer-implemented means-plus-function claim limitation that invokes 35 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.   The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor.   The written description of the specification must at least disclose the algorithm that transformed the general purpose microprocessor to a special purpose computer programmed to perform the claimed function.   Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any manner that provides sufficient structure. 





It is noted that it is current USPTO policy to apply the 3-prong analysis under 112-6 to limitations found in both apparatus and method claims – based on the decision in, Media Rights Technologies, Inc. v. Capital One Financial Corp., 800 F.3d 1366 (Fed. Cir. 2015).







This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 

1) “measurement device ...for scanning...” recited in lines 4-13 of claim 16 [note paragraph 6 of this Office action]; and 

3) “evaluation unit which generates” recited in lines 15-16 of claim 30 [note paragraph 6 of this Office action];

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 

(1) Amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 

(2) Present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  


















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


































Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily.

I. The showing of Becker:

As is illustrated in Figures 2 and 9, Becker disclosed stand-alone laser scanning system that included a personal computer embedded therein whereby scanning and display of the image data was effected immediately/directly via the scanner system itself [e.g., Note: paragraphs 0027 and 0039].  

A) With respect to the limitation of lines 3-14 of claim 16:

1) Becker described a measurement device (e.g., @ 208, 212, 214, 216, and 218 of Figure 2) having structure and a spherical scanning functionality equivalent to that of the measurement device recited in the claim in  lines 4-13 of claim 16 [Note: paragraphs 0033, 0044, and 0045] for recording spherical scanning data, representing distance measurement values linked to respective different measurement direction [e.g., paragraph 0044], and providing the so recorded spherical scanning data to the embedded personal computer (e.g., @ 210).


B) With respect to the limitation of lines 15-23 of claim 16:


1) Becker describes said embedded personal computer (@ 210) as: 

a) Receiving the recorded spherical scanning data: and 

b) Representing, via mapping/reformatting, the received recorded spherical scanning data into visually displayable measurement data wherein the produced visually displayable measurement data comprises a selected one of the following displayable formats: 

1) Planer view data where the received spherical scanning data is reformatted/mapped into rectangular coordinates which, as shown in Figure 4, produces a display that comprised distortion and is therefore not displayed in a  “geometrically faithful” manner [e.g., @ paragraph 0032]; 

Panoramic view data where the received spherical data is reformatted/mapped into a 360 degree coordinate system representing a 3D geometry (such as a sphere or a cube) such that the reformatted/mapped data is displayed without the distortion produced by the planer view and, as such, is displayed in a in a “geometrically faithful” fashion [e.g., @ paragraph 0033 and Figure 6]; and 

3) 3D view data [e.g., @ paragraph 0033];

wherein, in order to represent the spherical data as the selected   one of the viewable forms (i.e., the panoramic view data), the spherical scanning data is transformed into the viewable form by:

a) Mapping the recorded spherical scanning data into the selected one of the viewable forms via a first mathematical rule (i.e., an “assignment rule”), wherein the mathematical rule represents a mapping function for mapping pixel point of the spherical scanning data into a display point array (i.e., image map) representing the grid of pixels corresponding to the selected one of the viewable forms [e.g., Note paragraphs 0032, 0033, 0054, 0056, 0075, 0085]; and

wherein:

1. The resolution of the spherical scanning data is determined by the resolution of the measurement device; 

2. The resolution of the display point array (i.e., image map) is determined to fit on the display device;

[e.g., Note paragraphs 0075 and 0085]

and

wherein the required assignment (the mapping of spherical to Cartesian coordinates of the cube) is performed based exclusively on the measured azimuth and zenith angles – i.e., to the exclusion of the measured distance.



C) Accordingly, with respect to the following limitations in claim 16:

1) “geometrically faithful”:

As addressed above, in Becker, the produced panoramic view data (visually represented data) is produced without geometric distortion when the scanned spherical data is mapped to geometries as the described sphere and cube.

2) “at least one measurement value linked to a respective measurement direction”:

In Becker, each measured greyscale value/distance is linked it its respective spherical coordinate value.  


3) “visually representing the scanning data”: 

In Becker, when the spherical data is mapped to the visual representations using 3D geometry of the cube (panoramic view data), the spherical scanning data is mapped to the Cartesian coordinates of a display/monitor device, via the faces of the cube, for visual presentation/representation.

3) “said at least one measurement value linked to the respective measurement direction , including in each case the distance measurement value”:

In Becker, the each greyscale value is a measurement value representing a measured distance value that it linked to the respective scanning spherical coordinates and to the respective associated/linked Cartesian coordinates of the display device to which it is mapped for visual display/presentation.

3) “wherein the assignment of said measurement values is effected exclusively on the basis of the respective measurement direction” wherein “the assignment is effected without taking into consideration the distance value” : 

As addressed above, in Becker, the coordinate assignment/transformation of the scanned data to the displayed image is performed using the azimuth and zenith angles, to the exclusion of the distance value.




II. Differences:

Claim 16 differs from the showing of Becker in claim 16 recites that the number of map points of the image map is dependent on the resolution of the display device.

III. The showing of Daily & Obviousness:

Daily has been cited because it described a system that utilized mapping tables (image maps) to: 

1) Transform spherical pixel data into Cartesian pixel data; and 

2) Transform Cartesian pixel data into spherical pixel data.

[Note lines 56-67 of column 7]

Daily indicates that the mapping occurs pixel to pixel between the pixels of the source device and the pixels of the display device – i.e., functions of device resolution.  Accordingly, in implementing the mapping required in the system disclosed by Becker it would have been obvious to have configured the mapping to provide a pixel to pixel mapping of source to display device thereby advantageously ensuring enough pixels to provide the required mapping at full resolution of the display device while minimizing the number of source pixels that are not actually needed/used in the mapping thereby maximizing processing efficiency.1  














Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16.  Additionally:

 Note: paragraphs 0089 and 0090 of Becker.



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16.  Additionally:

 It is noted that the embedded personal computer in the modified system of Becker corresponds to the recited “evaluation unit.”



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16.  Additionally:

As addressed above the scanning data in the modified system of Becker “is effected” [i.e., is processed by way of the computer (a control and evaluation unit)] whereby:

1) As addressed above the final image produced in the modified system of Becker may be a panorama representation (panorama view data);

2) The panorama representation was effected by way of mapping the data to a cube representation [note paragraph 0033 of Becker] – i.e., requiring a cube mapping function;

3) Wherein the display of the modified system comprised pixel location over its surface to which the mapped pixel data (e.g., greyscale distance values) were visually displayed/presented, by the display device/unit, as brightness/color information; and

4) The embedded personal computer in the modified system of Becker corresponds to the recited “evaluation unit.”


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16.  Additionally: 

As addressed above, the transformation performed in the modified system of Becker takes into account the resolution of the display device via the mapping tables on a pixel-to-pixel (individual to individual) basis.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 20.  Additionally: 

1) Note that in the modified system of Becker the number of pixel data that is scanned is greater than that which is displayed [e.g., the last 10 lines of paragraph 0009 in Becker]; and 

2) The data in the modified system of Becker may be outputted to external processing circuitry (@ 220) wirelessly [e.g., @ paragraphs 0030 and 0031 of Becker].



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16.  Additionally: 

1) In the modified system of Becker, the panorama representation (when selected) was effected by way of mapping the data to a cube representation wherein the center of the cube corresponds to the center of view of the scanning [note paragraph 0033 of Becker].

2) The data scanned at the center of scanning in the modified system of Becker was spherical data having polar and azimuth angles.



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16.  Additionally: 

Claim 23 further recites that the mapping is provided by look-up table.

As addressed above, Daily evidences providing mapping via look-up table.  

Becker to perform the required mapping via look-up table – i.e., thereby advantageously reducing the load on the computer by pre-calculating the mapping as opposed to calculating the mapping on the fly.  .


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16.  Additionally: 

In the modified system of Becker, the user can select/control the FOV [e.g., Note: paragraphs 0033 and of Becker].



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16.  Additionally: 

As addressed above, in the modified system of Becker, the display unit is an integral part of the measurement device (or, alternatively, may be attached thereto wirelessly [e.g., @ paragraphs 0030 and 0031 of Becker]).




Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16.  Additionally: 

In the modified system of Becker, the measurement values included intensity and/or color values [note paragraph 0051 of Becker]. 2) The panorama representation (when selected) was effected by way of mapping the data to a cubic representation [note paragraph 0033 of Becker].



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2012/0033069 to Becker in view of US Patent #6,317,127 to Daily, for the same reasons that were set forth above with respect to claim 16, further in view of US Patent Document #2017/0301132 to Dalton. 

It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Becker in view of Daily for the reasons set forth above with respect to claim 16. It is noted that Becker recognized the need to move the system to scan at different site/locations [note paragraph 0028].

Claim 28 recites linking scanning data set for two or more sites.  

Dalton evidences that it was known for scanning systems, of the type described by Becker, to have comprised multiple linked scanning devices to have obtained a more complete aggregated data set of the area being scanned [Note elements 2 of Figure 1].  It would have been obvious to one of ordinary skill in the art to have further modified the system disclosed by Becker, in accordance with the teachings of Dalton, to have obtained a more completed aggregated data set and, hence, images of better quality.








































Claim 18, 19, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481

	







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  While not currently relied upon given the current scope of the claims, the examiner notes that the use of the tables in Daily also advantageously eliminated the need for calculating the pixel-to-pixel mapping on the fly thereby allowing the pixel-to-pixel mapping to be effected directly/immediately (i.e., the mapping being pre-calculated within the tables thereby avoiding the delay of performing the mapping calculations on the fly).